Citation Nr: 0714184	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-41 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for pellagra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  He was held captive as a Prisoner of War (POW) of the 
German Government from November 1944 through May 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 
 
On appeal the veteran has raised the issue of entitlement to 
an increased rating for post traumatic stress disorder.  This 
issue is not currently developed or certified for appellate 
review.  Accordingly, it is referred to the RO for 
appropriate action.


FINDING OF FACT
 
It is not shown that the veteran currently has pellagra.


CONCLUSION OF LAW

Pellagra was neither incurred nor aggravated during active 
duty service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  An August 2003 letter satisfied 
these criteria.

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also includes a duty to 
notify the appellant how a disorder is rated and how an 
effective date is assigned.  The veteran was provided this 
notice as part of a June 2006 letter.
 
VA has secured all available pertinent evidence and conducted 
all appropriate development.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be granted if a veteran is a 
former POW and was interned or detained for not less than 30 
days, and pellagra is manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied. 38 C.F.R. § 3.309(c).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
 
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran essentially claims that he suffers from pellagra 
as a result of his being held as a POW during World War II.  
See VA Form 21-4138, received by VA in June 2003.

According to Stedman's Medical Dictionary 1337 (27th ed. 
2000), pellagra is defined as an affection characterized by 
gastrointestinal disturbances, erythema (particularly of 
exposed areas) followed by desquamation, and nervous and 
mental disorders.  

The service medical records, to include the reports of 
examinations dated in July 1942, March 1944, and September 
1945, reflect no symptomatology consistent with pellagra.  
 
Two lay statements received by VA in 1954 alleged that the 
veteran suffered from stomach-related problems since his 
period of military service, during which he was a POW.

The report of a February 1954 VA examination includes a 
diagnosis of psychophysiologic gastrointestinal reaction with 
anxiety features.  

A January 1995 VA POW examination report notes that the 
veteran complained of gastrointestinal problems since his 
military service, and that he claimed to take antacids after 
every meal.  

A March 1995 rating decision denied service connection for 
residuals of malnutrition and gastrointestinal disease.  

A VA fee-basis examination report dated in September 2003 
shows that the veteran complained of a long-term history of 
stomach problems dating back to service.  The appellant 
stated that he had been informed by physicians that he had a 
"nervous stomach."  He also alleged that he had contracted 
pellagra in two German POW camps.  He acknowledged that he 
had just recently heard of pellagra, and that he was never 
diagnosed in-service with the disorder.  He complained of 
gastric upset after every meal, and noted that he "live[d] 
on Tums."  After examination of the veteran the examiner 
commented that there was no specific pathology to render a 
diagnosis of pellagra.  The examiner added that a diagnosis 
of pellagra had never been made.  

At his December 2004 RO hearing the veteran testified that he 
received little to eat when he was a POW, and that he 
suffered from itching.  See pages two and four of hearing 
transcript (transcript).  He attributed this itching to his 
self-diagnosed pellagra.  He also mentioned that he suffered 
from "gastrointestinal attacks" following his service 
separation.  See page seven of transcript.  

The report of a June 2005 VA infectious, immune, and 
nutritional disabilities examination notes that the providing 
medical professional had an opportunity to review the 
veteran's claims file.  The veteran's assertions concerning 
his claimed pellagra disorder were discussed.  The medical 
provider opined that no skin rash compatible with pellagra 
was of record.  The medical professional opined that the 
record did not include findings of any symptoms relating to 
pellagra.  The supplied assessment essentially found that it 
was less likely than not that pellagra had ever been 
manifested.  

Following review of the complete evidentiary record, the 
Board finds that service connection for pellagra is not 
warranted.  In this respect, the service medical records are 
devoid of any pertinent findings. The post service evidence 
does not show a diagnosis of pellagra provided by a medical 
professional, or objective evidence of a chronic disability 
due to pellagra.  While the record includes the appellant's 
January 1995 and September 2003 complaints of a 
gastrointestinal symptoms, in the absence of proof of a 
present disability, there cannot be a valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the veteran has testified that he believes 
he has pellagra as a result of his military service, as a 
layperson he is not competent to establish this by his own 
assertions.  Espiritu.  Accordingly, the preponderance of the 
evidence is against this claim, and it must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert.


ORDER

Entitlement to service connection for pellagra is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


